Du jeudi 10 mars 2011

Journal officiel de la République du Congo 349

Le-ormule-sere-ealeulée-en-utilisantun-tetuede-eapi
tlisation-trimestrieHexprimé-en-potreentage)-de-306

esperd-à-un-tet-eumulé de

TH Lieu écuival à
Ars ntre 1 4 . re pefixé

pour-telle-qualité-d'Hydroearbures-Liquides-sera-par- | naux-le-30-septembre 201
tagée-après-déduetion-de-e-Rederanee-à-raison-des
peureentagesindiqués-eidesseus-Les-quentitésres | Sisnataires
rendre pie Here ieridhes
résoronepargées—emnne potter Siné ROM
pour-Murphy-WestAfrien LED
Part-du-eontraetette— partde-FEtet
peur-PA-Resetrees-Conge-S-A
eeniheprenppienieitonnmmmmentsendeé
aorscperbarnreeefeenmptdunstebe | Sir +
Ben eneprenneenndeehqient pride ninretedes-Rénretes eee

Accord particulier relatif aux modalites de la mise
en application de l'avenant n° 1 au contrat
de partage de production du permis
mer profondue Sud

en date du 1“ octobre 2010

Le présent accord particulier («Accord Particulier »)
est conclu entre :

La République du Congo, représentée par M. Gilbert
ONDONGO, ministre des finances, du budget et du
portefeuille publie, et M. André Raphaël LOEMBA,
ministre des hydrocarbures, ci-après désignée le
« Congo », d'une part et

La société Murphy West Africa Limited (MWAL), agis-
sant comme opérateur (tel que ce terme est défini
dans le Contrat d'association en date du 30 juin
350 Journal officiel de la République du Congo

N° 10-2011

2004). représentée par M. Harry HOWARD, vice-pré-
sident dûment habilité et ayant les pleins pouvoirs,
d'autre part,

Dans le cadre des présentes, le Congo et MWAL sont
individuellement désigné(e) la ‘Partie”, et collective-
ment les “Parties”.

Il est préalablement rappelé que :

Le République du Congo, la société Murphy West
Africa Limited, la Société nationale des pétroles du
Congo (SNPC) ont conclu le contrat de partage de
production du 24 avril 2003, approuvé par la loi
n° 23-2004 du 31 décembre 2004, pour la valorisa-
tion de la zone de permis Mer Profonde Sud
(CPP MPS :)

Le Congo, MWAL et PA Resources Congo SA ( PARC)
ont, en date du 27 juillet 2010, signé le protocole
d'accord modifiant la fiscalité existante du Contrat de
partage de production Mer profonde Sud (CPP MPS)
afin de permettre au Contracteur de continuer à
développer dans des conditions économiques compé-
titives la zone de permis Mer profonde Sud.

Ceci étant préalablement rappelé, les Parties ont
décidé ce qui suit :

Article 1° : Objet

Le présent accord a pour objet de définir les condi-
tions et modalités d'application du Protocole d'Accord
du 27 juillet 2010, à savoir :

- la fixation du montant du bonus de signature à
payer au Congo par le Contracteur :

- la détermination des modalités pratiques de véri-
fication des accords et des coûts pétroliers rela-
tifs au FDPSO et au développement de la zone de
pemis Mer profonde Sud et à l'utilisation du
FDPSO ;

- la fixation du montant de financement par le
Contracteur d'un projet social.

Article 2 : Bonus de signature

Le Contracteur consent de payer au Congo un bonus
de signature d'un montant de trente-cinq (35)
millions de dollars US du fait de la modification de
certains termes fiscaux du CPP MPS. Ce bonus sera
payé lorsque la loi portant approbation de l'avenant
n°l au Contrat de Partage de production (CPP) du
permis Mer profonde Sud (MPS) sera promulguée et
publiée au Journal officiel.

Le bonus devra, conformément à loi congolaise, être
payé directement au Trésor du Congo. Le bonus est
non récupérable, La Sociéte Nationale des Pétroles du
Congo (SNPC) ne participera pas au paiement du
bonus.

Article 3 : Vérification des accords et des coûts pétro-
liers

Nonobstant les dispositions de l'article 5.6 du

Contrat de partage de production Mer profonde Sud,
le Contracteur accepte que le Congo procède à la
vérification des accords et des coûts pétroliers relatifs
au FDPSO et au développement de la zone de permis
mer profonde Sud des exercices 2004 à 2007.

Cette vérification pourra se faire soit par les agents
du Congo, soit par l'intermédiaire d'un cabinet inter-
national indépendant. Les frais inhérents à ces véri-
fications sont à la charge du Contracteur et font par-
tie des coûts pétroliers. Le Congo devra notifier à
l'Opérateur au moins soixante (60) jours à l'avance le
début de cette vérification.

Les conclusions de la vérification des accords et des
coûts pétroliers acceptés par le Contracteur, donne-
ront lieu aux régularisations rendues obligatoires.
Article 4 : Projets sociaux

Le Contracteur consent au financement et à la ges-
tion d'un ou des projets sociaux au Congo pour un
montant total de cinq (05) millions dollars US non
récupérable.

La nature du ou des projets sociaux sera définie par
le Congo et acceptée par le Contracteur, et devra

contribuer au développement du Congo.

La Société Nationale des Pétroles du Congo (SNPC) ne
contribuera pas au financement du projet social.

Article 5 : Confidentialité

Les dispositions du présent Accord particulier
demeurent confidentielles jusqu'à la signature de
l'Avenant n°1 au Contrat de partage de production du
permis mer profonde Sud par les Parties.

Article 6 : Entrée en vigueur

Le présent Accord particulier entre en vigueur à la
date de signature par les Parties.

Fait à Brazzaville, en trois (08) exemplaires originaux,
le 30 septembre 2010.

Pour la République du Congo,
André Raphaël LOEMBA,
Ministre des hydrocarbures
Gilbert ONDONGO,

Ministre des finances, du budget et du
portefeuille public

Pour Murphy West Africa Ltd et PARC,
Harry J. HOWARD
Vice- président Opérations en Afrique/Europe/Amé-

rique Latine
Murphy Exploration & Production
